  8:18-cr-00183-JFB-SMB Doc # 111 Filed: 12/01/20 Page 1 of 1 - Page ID # 441




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:18CR183

       vs.
                                                                   ORDER
ALEX KELLUM,

                      Defendant.


       This matter is before the Court on defendant’s motion to appeal informa pauperis.

However, the defendant has retained counsel in this case. Defendant has not paid his

filing fee nor has he filed an affidavit showing he is entitled to informa paupers status.

       Accordingly, the appeal cannot be processed to the Eighth Circuit until the

filing fee is paid or the affidavit is filed for review by this Court. IT IS SO ORDERED.


       Dated this 1st day of December, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
